Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending in this action.

Information Disclosure Statement
The information disclosure statement (IDS) was not submitted for consideration.

USC 112, 6th paragraph interpretation 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



Claim limitation has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language to perform various function without reciting sufficient structure 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

Claim 20 recite the limitation of "processing means” which has a corresponding structure as seen in (Fig. 2, 205)

Claim 20 recite the limitation of "cache storage means” which has a corresponding structure as seen in (Fig. 2, 230)

Claim 20 recite the limitation of "victim row identification means to” which has a corresponding structure as seen in (Fig. 2, 235)

Claim 20 recite the limitation of "victim row protection means to” which has a corresponding structure as seen in (Fig. 2, 225) 

The Examiner believes that the above limitation invokes USC 112, 6th paragraph and has a corresponding structure and algorithm as seen in the Applicant’s specification in Figure 2.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahwa et al (US 2018/0,032,275), in view of Gurajada (US 2015/0,186,051)

As per claim 1:
Pahwa discloses:

An apparatus comprising: processing circuitry; a 
(Pahwa, Figs 1-16)
(Pahwa, Fig. 1, Controller 20, Memory 10-1 to 10-3)
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)


victim row identification circuitry to: detect a rapid rate of access requests from the processing circuitry to a given row of a dynamic random access memory, DRAM;  and 
(Pahwa, [0165] Referring to FIG. 15, the SSD controller 20 may periodically analyze an access pattern for each of the plurality of data units stored in a memory block in each of the first through n-th nonvolatile memory devices 10-1, 10-2, .  . . , 10-n to determine the data as one of the hot data, the warm data, and the cold data (step S210)) 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)

responsive to said detecting, identify at least one victim row associated with said given row, and 
(Pahwa, [0165] Referring to FIG. 15, the SSD controller 20 may periodically analyze an access pattern for each of the plurality of data units stored in a memory block in each of the first through n-th nonvolatile memory devices 10-1, 10-2, .  . . , 10-n to determine the data as one of the hot data, the warm data, and the cold data (step S210)) 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)

victim row protection circuitry to copy data stored within said at least one victim row to the 
(Pahwa, [0167] After that, when the hot data is stored in one of the memory blocks operating in the MLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, the SSD controller 20 may move the hot data to the vacant space in the memory block operating in the SLC mode among the plurality of memory blocks (step S220))
(Pahwa, [0169] When the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, the SSD controller 20 may move the warm data to the vacant space in the memory block operating in the MLC mode among the plurality of memory blocks (step S230).  
(Pahwa, [0171] When the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks, the SSD controller 20 may move the cold data to the vacant space in the memory block operating in the TLC mode among the plurality of memory blocks (step S240).
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)

Pahwa does not mention:
cache storage.

Gurajada discloses:
cache storage.
(Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)
 (Gurajada, [0013], …the criteria for determining whether a type of data is hot, warm or cold is …is based on the OLTP business requirements.  Example criteria can be number of times the data was updated, modified or selected within a particular date or other data attributes)
(Gurajada, [0025] …DRC 104 is a high-performant memory storage that stores active data, also referred to as hot data.  As discussed, data is hot or active when it is frequently accessed and/or modified by one or more clients…  DRC 104 includes a section of a table that includes hot or active data that is accessed and/or modified frequently)
(Gurajada, [0034] …When hot data becomes warm data, database storage system 100 transfers the hot data from DRC 104 to read-mostly buffer cache 106) 

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Gurajada’s method of using the cache storage in one of the Pawha’s memory (SLC, MLC and/or TLC) in order to store data.
(Gurajada, [0025] …DRC 104 is a high-performant memory storage that stores active data, also referred to as hot data.  As discussed, data is hot or active when it is frequently accessed and/or modified by one or more clients…  DRC 104 includes a section of a table that includes hot or active data that is accessed and/or modified frequently)

As per claim 2:
 Pahwa- Gurajada further discloses:
 wherein the processing circuitry is configured to, when accessing the data stored in said at least one victim row, preferentially access said data from the 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 
Gurajada further discloses:
cache storage.
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)

In view of motivation previously stated, the claim is rejected.

As per claim 3:
Pahwa- Gurajada further discloses:

(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)

As per claim 4:
Pahwa- Gurajada further discloses:
wherein said at least one victim row comprises one or more rows within a given proximity of said given row. 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)

As per claim 5:
Pahwa- Gurajada further discloses:
wherein the victim row identification circuitry is configured to detect the rapid rate of access requests to the given row by detecting that the rate of access requests to said given row is abnormally high relative to an expected rate of access requests to said given row. 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)

As per claim 6:
Pahwa- Gurajada further discloses:
wherein the victim row identification circuitry is configured to detect the rapid rate of access requests to the given row by detecting that the rate of access requests to said given row exceeds a threshold. 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)

As per claim 18:
Pahwa- Gurajada further discloses:
the apparatus comprises prefetch circuitry configured to prefetch data into the cache storage in anticipation of the processing circuitry requiring the data;  and the 
(Pahwa, [0050] Referring to FIG. 2, the nonvolatile memory device 10 may include a memory cell array 100, an address decoder 200, a page buffer circuit 300, a data input/output circuit 400, a voltage generator 500, and control circuit 
600)
 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)

 As per claim 19:


As per claim 20:
Apparatus claim 20 recites similar limitation as claim 1 and therefore the claim is rejected for the same reason of obviousness as used above.



Claims 7- 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pahwa et al (US 2018/0,032,275), in view of Gurajada (US 2015/0,186,051), in view of Moon et al. (US 2011/0,055,464)

As per claim 7:
Pahaw-Gurajada does not disclose:
wherein the victim row protection circuitry is configured to calculate and store error correcting code data in respect of the data stored within said at least one victim row. 

Moon discloses:
wherein the victim row protection circuitry is configured to calculate and store error correcting code data in respect of the data stored within said at least one victim row. 
(Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)

It would have been obvious before the effective filing date of the claimed to a person having ordinary skill in the art to incorporate Moon’s error handler and error correction data into the system of Pahwa-Gurajada in order to verify the written data for errors.
(Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)


As per claim 8:
Pahaw-Gurajada further discloses:
wherein: the victim row protection circuitry comprises buffer storage;  and the victim row protection circuitry is configured to store the 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)
Moon further discloses:
error correcting code data 
(Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)

In view of motivation previously stated the claim is rejected.

As per claim 9:
 Pahwa- Gurajada-Moon further discloses:

(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)
 (Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)

As per claim 10:

(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)
 (Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)

As per claim 11:

wherein the processing circuitry is configured to, when accessing said data, use the error correcting code data to detect one or more errors in said data. 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)
 (Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)

As per claim 12:

wherein the error correcting code data comprises an error correcting code in respect of given data stored within said at least one victim row, said error correcting code being different from a DRAM error correcting code stored by the DRAM in respect of said given data. 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)
 (Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)

As per claim 13:
Pahwa- Gurajada-Moon further discloses:
wherein: said error correcting code is based on a shifted constellation of said DRAM error correcting code. 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)
 (Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)

As per claim 14:
Pahwa- Gurajada-Moon further discloses:
wherein the processing circuitry is configured to, when accessing said data, use said error correcting code data in combination with said DRAM error correcting code data to detect one or more errors in said data. 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)
 (Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)

As per claim 15:
Pahwa- Gurajada-Moon further discloses:
wherein the error correcting code data comprises an error correcting code in respect of given data stored within said at least one victim row, said error correcting code being the same as a DRAM error correcting code stored by the DRAM in respect of said given data. 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)
 (Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)

As per claim 16:
Pahwa- Gurajada-Moon further discloses:
wherein the victim row protection circuitry is configured to calculate and store error detecting code data in respect of the data stored within said at least one victim row. 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)
 (Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)

As per claim 17:
Pahwa- Gurajada-Moon further discloses:
wherein the error detecting code data comprises checksum data associated with each victim row, and wherein the victim row protection circuitry is configured to: determine a number of rows of said at least one victim row; determine a size for the checksum data associated with each victim row, based on the number of rows, such that the checksum data has a predefined size;  and calculate the checksum data such that the checksum associated with each victim row has the determined size. 
(Pahwa, [0009] According to example embodiments, in a method of operating a SSD device, which includes a nonvolatile memory device having a plurality of memory blocks, an access pattern for each of a plurality of data units stored in the nonvolatile memory device is periodically analyzed to determine each of the plurality of data units as one of a hot data, a warm data, and a cold data, 
the hot data is moved to a memory block operating in a single level cell (SLC) mode among the plurality of memory blocks when the hot data is stored in one of a memory block operating in a multi level cell (MLC) mode and a memory block operating in a triple level cell (TLC) mode among the plurality of memory blocks, 
the warm data is moved to the memory block operating in the MLC mode among the plurality of memory blocks when the warm data is stored in one of the memory block operating in the SLC mode and the memory block operating in the TLC mode among the plurality of memory blocks, and 
the cold data is moved to the memory block operating in the TLC mode among the plurality of memory blocks when the cold data is stored in one of the memory block operating in the SLC mode and the memory block operating in the MLC mode among the plurality of memory blocks.  
The periodically analyzing the access pattern includes periodically determining a number of accesses for one of the data units stored in each of the plurality of memory blocks.  
The hot data refers to data having a number of accesses equal to or greater than a first reference value, 
the warm data refers to data having a number of accesses equal to or greater than a second reference number and less than the first reference value, and 
the cold data refers to data having a number of accesses less than the second reference value.)
 (Gurajada, Fig. 1 Data Row Cache 104, Read-Mostly Buffer Cache 106, Disk storage 120, Transaction Log 114)
(Gurajada, [0038] … memory storage system 100 identifies the row within page 118 and …transfers the row from the read-mostly buffer cache 106 to DRC 104.  … once database storage system 100 copies the data to a row 112A in DRC 104, database storage system 100 removes an index key that points to the row that stored the copied data in read-mostly buffer cache 106)
 (Moon, [0051] … the error handler 660 may add an error correction code into the data when the application 510 writes the data.  The error handler 660 may verify the data when the application 510 later reads the written data by comparing the written error correction code with the read error correction code)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189. The examiner can normally be reached Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Thien Nguyen/Primary Examiner, Art Unit 2111